DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-14, 29 in the reply filed on 10 November 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The disclosure is objected to because of the following informalities:
	In paragraphs [0175]-[0221] of the specification a list of “embodiments” is listed,
however these do not appear to be actual embodiments but rather simply copies of the originally filed claims. Thus it is unclear what this is referring to.
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claims 24 and 25 recite “an insertion portion” and “a ball neck”.  It appears that these are the same elements recited in parent claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 29, 30, and 31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  	Claims 29-31 fail to recite any limitations not present in the parent claims.	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8, 11, 13-14, 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gentner et al. US 2017/0305219.	Gentner et al. discloses a trailer device for motor vehicles, comprising a holding unit 30 for a crossmember 22 mountable on a vehicle body on the rear-end side thereof and a ball neck receiving body 32 having a ball neck receptacle 66, in which an insertion portion 36 of a ball neck 34 supporting a coupling ball 42 is insertable and fixable therein, wherein the ball neck receiving body is arranged mounted on the holding unit so as to be pivotable at least between a working position (Fig. 2), in which a ball neck is insertable with its insertion portion into the ball neck receptacle, and a rest position (Fig. 7), wherein the trailer device comprises a locking device 234 which fixes the ball neck receiving body in the rest position in a locking state relative to the holding unit and has an unlocking state, in which the locking device allows the ball neck receiving body to pivot from the rest position in the direction towards the working position, and wherein an actuator 222 is provided, by which the locking device is movable from the locking state into the unlocking state;	wherein the ball neck receiving body is loaded by force at least in the rest position in the direction towards the working position;	wherein the loading with force is effective until the ball neck receiving body has reached the working position, 	wherein the trailer device is constructed in such a way that, at least in an operating state, the ball neck receiving body is loaded by force in the direction towards the working position as a result of the effect of the force of gravity;	wherein the locking device comprises a locking component 232 associated with the holding unit and a locking component 226 associated with the ball neck receiving body;	wherein the locking device comprises at least one locking component 226 loaded in the direction towards the locking state;	wherein the locking device is moved into the locking state as the ball neck receiving body is moved into the rest position;	wherein the actuator is directly coupled to the locking device;	wherein the ball neck receiving body is arranged mounted pivotably in such a way that, when the locking device is moved into the unlocking state, the ball neck receiving body at least normally is moved out of the rest position in the direction towards the working position;	wherein an initial element is provided, which initial element, in at least an unlocking position in the unlocking state, in the event of actuation of the actuator, effects an initial impulse in the direction towards the working position on the ball neck receiving body positioned in the rest position;	wherein the ball neck receiving body is arranged on the holding unit so as to be freely pivotable relative thereto between the working position and the rest position;
	wherein, at least in an operating state, the ball neck receiving body in the working position is arranged beneath the pivot axis based on the direction of the force of gravity;	wherein the trailer device comprises a pivot bearing unit 110 with a bearing pin 96 which with its longitudinal extent defines the pivot axis, and the ball neck receiving body is arranged on the bearing pin so as to be pivotable about the pivot axis;	wherein there is provided at least one stop element 122 by which, in cooperation with an insertion portion 36 of a ball neck inserted into the ball neck receptacle, the ball neck receiving body is fixed together with the inserted insertion portion non-rotatably about the pivot axis.
Allowable Subject Matter
Claims 6, 9-10,12, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 25-28 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Hurley whose telephone number is (571)272-6646. The examiner can normally be reached Monday-Thursday 9 am-5:30 pm Kevin.Hurley@USPTO.GOV.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN HURLEY/
Primary Examiner
Art Unit 3611



November 15, 2022